IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 12, 2009
                                     No. 08-60634
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

HAI VAN TRAN

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A25 052 331


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Petitioner Hai Van Tran, a native and citizen of Vietnam, petitions this
court to review the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the immigration judge’s (IJ) order denying his
application for a waiver of inadmissibility and ordering his removal. Tran
argues that because he timely filed his § 212(c) waiver application, 8 U.S.C. §
1182(c), the IJ and the BIA erred in determining that under 8 C.F.R. § 1003.31
he waived his right to § 212(c) relief. Tran further argues that because he timely

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60634

filed his application, he was entitled to a hearing on it under the rubric of
procedural due process.
      Under § 1003.31(c), “[i]f an application or document is not filed within the
time set by the Immigration Judge, the opportunity to file that application or
document shall be deemed waived.”        Neither the IJ nor the BIA erred in
determining that Tran failed to file his § 212(c) waiver application within the
time set by the immigration judge and that, as a result, Tran waived his right
to apply for § 212(c) relief. See §1003.31.
      AFFIRMED.




                                        2